It seems to me this decision sacrifices substance to form. Unless the act of 1893 be considered as creating a political appanage to the office of police commissioner, application of the civil service provisions of the city charter to the position of matron of the city jail are not out of harmony with it. Of course, the sole purpose of the act (Chapter 15, Laws of 1893, p. 24, Rem. Rev. Stat., §§ 9282-9287) was to insure supervision of women prisoners by women. Presumably, at the time of the adoption of the city charter in 1911, someone held the position of matron at the city jail.
The charter created a civil service commission with power to classify all employees with the exception of day laborers and certain appointive officers. Specifically, it was provided:
"Employees within the scope of this article who are in office at the time of the adoption of this charter shall retain their positions unless removed for cause."
Commenting on this provision in State ex rel. Powell v.Fassett, 69 Wash. 555, 125 P. 963, this court said:
"In adopting the charter, the people of the city made it as plain as written language can make it that the merit system should thereafter obtain. It applies to all employees placed in the classified civil service list, *Page 402 
and the manifest intent was to classify such positions as offices, and to have such officers removable for cause only. . .. It is true that the commission could not provide for a classification of officers until after the election of the commissioners in March, 1911. Section 53, however, expressly continued in office all employees `who are in office' at the time of the adoption of the charter, unless removed for cause. . . ."
I do not think any violence would be done to the act of 1893 to hold that the position of police matron was put within the jurisdiction of the civil service commission by the charter along with all other employees save those specifically excepted. To so hold would not impinge upon the substance or spirit of the act. The rule that charter provisions must give way to general law has no application to matters of strictly municipal concern. Charter provisions, even though they may conflict in certain details with general state law, will control if they are in harmony with public policy announced by general law. Tremayne v. St. Louis,320 Mo. 120, 6 S.W.2d 935; Consumers Coal Co. v. Lincoln,109 Neb. 51, 189 N.W. 643; Eppley Hotels Co. v. Lincoln,133 Neb. 550, 276 N.W. 196; Fitzgerald v. Cleveland, 88 Ohio St. 338,103 N.E. 512, Ann. Cas. 1915B, 106. The principle is peculiarly applicable to civil service provisions of city charters. State ex rel. Votaw v. Matia, 125 Ohio St. 598,183 N.E. 533; State ex rel. Lentz v. Edwards, 90 Ohio 305,107 N.E. 768. Upon authority of Fitzgerald v. Cleveland, supra, it was said in the last cited case:
"The manner of regulating the civil service of a city is peculiarly a matter of municipal concern. One of the powers of local self-government is the power of legislating with reference to the local government within the limitations of the constitutional provisions above referred to. As long as the provisions made in the charter of any municipality with reference to its civil service comply with the requirement of Section *Page 403 
10 of Article XV, and do not conflict with any other provisions of the constitution, they are valid and under the cases referred to discontinue the general law on the subject as to that municipality. That provisions adopted by a city might differ from the general laws within the limits defined was not only expected but the very purpose of the amendment was to permit such differences and make them effective."
That the civil service provisions of the city charter of Spokane are in harmony with the public policy of this state, as declared in various acts of the legislature, is too well known to warrant discussion.
I dissent.